Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a system for controlling at least one component of a radiological equipment; wherein the system includes an electronic unit adapted to cause movement as a function of positioning of a control lever upon sensing electrical signal from a first and second sensors, indicating the presence of at least one finger. Independent claim 1 defines a system including this specific feature. Dependent claims 2-12 are allowable for depending on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figs 2A-2C Yokokawa (US 2019/0102927A1) show a remote stick with multiple magnetic sensors. However, Yokokawa does not offer sufficient details such that it is capable of controlling movement of a radiological equipment in the manner as required by the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884